 530DECISIONSOF NATIONALLABOR RELATIONS BOARDInternationalUnion of Operating Engineers, LocalUnion No. 12, AFL-CIOandRobert E. Fulton.Cases 21-CC-1590 and 21-CE-131September 23, 1975DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSPENELLOAND JENKINSOn February 10, 1975, Administrative Law JudgeJerrod H. Shapiro issued the attached Decision inthis proceeding. Thereafter, the General Counsel andtheRespondent filed exceptions and a supportingbrief, and the Charging Party filed cross-exceptionsand a supporting brief. Respondent also filed a briefin answer to the General Counsel's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended,the NationalLabor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent,InternationalUnion ofOperating Engineers,Local Union No. 12, AFL-CIO, LosAngeles,California,its officers,agents, andrepresentatives,shall take the action set forth in thesaid recommended Order.DECISIONSTATEMENT OF THE CASEJERROLD H. SHAPIRO, Administrative Law Judge: Uponcharges filed by Robert E. Fulton in Case 21-CE-131 onMay 10, 1974, and in Case 21-CC-1590 on August 26,1974, the General Counsel of the National Labor RelationsBoard, herein called the Board, by the Regional Directorof the Board for Region 21, on October 2, 1974, issued anorder consolidating these cases and a consolidated com-plaint against International Union of Operating Engineers,Local Union No. 12, AFL-CIO, herein called Respondent,alleging that Respondent had engaged in, and was engag-ing in unfair labor practices within the meaning of Section8(e) and Section 8(b)(4)(ii)(A) of the National Labor Rela-tions Act, as amended. Respondent filed an answer deny-ing the commission of any unfair labor practices. The mat-ter was heard in Los Angeles, California, on November 20,1974, and December 5, 1974.Upon the entire record, from my observation of the de-meanor of the witnesses, and having considered the post-hearing briefs, I make the following:FINDINGS OF FACT1.THE EMPLOYERSAND THE LABOR ORGANIZATION INVOLVEDRobert E. Fulton, herein called Fulton, a sole propri-etorship,is a generalcontractor in the construction indus-try with his principal place of business in La Habra, Cali-fornia.During the 12 months prior to this proceedingFulton performed services valued in excess of $50,000 forthe State of California which, in turn, during the same peri-od purchased and received goods, materials, and suppliesvaluedin excessof $50,000 directly from outside the Stateof California. Fulton, as described herein, entered into asubcontract with Mastelotto Enterprises, Inc., herein calledMastelotto, a subcontractor in the construction industry.Basedon the foregoing I find that Fultonis engaged incommerceand that Mastelottois engagedin an industryaffecting commerce within the meaning of the Act, andthat it will effectuate the policies of the Act to assert juris-diction herein.The Respondent,InternationalUnion of Operating En-gineers,Local Union No. 12, AFL-CIO, the Union in-volved in this case, is admittedly a labor organization with-in themeaning ofthe Act.If.THE QUESTIONS TO BE DECIDEDThe ultimate questions to be decided are whether articlesIII and IV of the Respondent's collective-bargaining agree-ment with Fulton areprohibited by Section8(e) of the Actand whether Respondent violated Section 8(b)(4)(ii)(A) ofthe Actby bringing a lawsuit against Fulton charging himwith breaching his collective-bargaining agreement withRespondent by doing business with a nonunion subcon-tractor.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The Legality of Article III and Article IV1.The factsOn July 1, 1969, Respondent entered into a master laboragreement,herein sometimes called MLA, with the South-ern California Associations,' covering southern California,which was effective until July 1, 1974, at which time it wassuperseded by a new agreement effective until July 1, 1977.The master labor agreement binds those construction con-tractors who are members of the Southern California Asso-1The Southern Calfiorma Associations, employer associations who repre-sent employers in labor relations matters, are the Associated General Con-tractors of California,Inc., the Engineering and Grading Contractors Asso-ciation, Inc., and Building Industry Association of California, Inc.220 NLRB No. 91 OPERATING ENGINEERS, LOCAL UNION NO. 12531ciations as well as other contractors doing business insouthern California,not members of the Associations, whosign a short-form agreement,herein sometimescalled SLA,which incorporates most of the terms of the master laboragreement.On November30, 1973,Fulton entered into a short-formagreement which by its terms was effective at all times ma-terial herein and is presently in effect untilJuly 1, 1977.2Article I provides that Fulton recognize the Respondent asthe exclusive bargaining representative of Fulton's employ-ees who perform work over which Respondent has jurisdic-tion and further provides,in articles II andVI, that Fultonisbound by all provisions of the master labor agreementexcept those which conflict with the short-form agreement.The remainder of the short-form agreement,articles IIIand IV,whose legality is an issue in this proceeding pro-vide:ARTICLE IIITo the extent that any provisions in applicable mul-tiple-employer agreements,adopted herein by refer-ence,contain provisionswith respect to grievance pro-cedures,arbitrations(otherthan jurisdictionaldisputesunder the National Joint Board for the Settle-ment ofJurisdictionalDisputes in the Building andConstruction Industry), or commitments not to strikeover grievancesor claims of contract violation, thesameshall not bein effectnor binding upon the par-ties to this agreement. In the place of such provisionsthe partiesmutuallyagreeto meet and attempt to set-tle all such grievancesand claims of contract violationby direct negotiation between duly authorized repre-sentativesof each of the parties.If the parties are unable to settle or adjust any suchgrievanceor claim of contract violation, nothing con-tained in this agreement,expressly or by implication,shall inany way limit or modify the right of each partyto enforce this agreementor adjust grievances bymeans of legal oreconomic procedures.ARTICLE IVIt is agreed that no employee working under thisAgreement need work under any conditions whichmay be,or tend to be, detrimental to his health, mor-als or reputation;cross any picket line or enter anypremises at which there is a picket line authorized byany of theBuildingand Construction Trades Coun-cils,AFL-CIO Central Labor Councils, or the Inter-national Union of Operating Engineers,Local UnionNo. 12, in the area above described;or handle,trans-port or work upon or with any product declared un-fair.The General Counsel contends that to assess the legalityof article III of the short-form agreement it must be read inconjunction withMLA's article I,section B-7 throughB-13 which,by theterms of the short-form agreement, is apart of that agreement.MLA's articleI,sectionB-72 The currentMLA and SLAwhich are effective untilJuly 1, 1977, in-clude the identical provisions pertinent to this case which were contained inthe prior agreements.through B-13, reads as follows:7.The Contractor agrees that he, or any of his Sub-contractors on the jobsite, will not contract or subcon-tract any work, alteration, painting or repair of abuilding or structure, including quarries, rock, sandand gravel plants, asphalt plants, ready-mix concreteor batch plants established and/or adjacent to the job-site to process or supply materials for the convenienceof the Contractor, except to a person, firm or corpora-tion,party to an appropriate current laboragreementwith the Union, affiliated with the Building and Con-struction Trades Department, AFL-CIO, or with theInternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, or an affili-ate thereof.8.A Subcontractor, for the purpose of this Agree-ment, is defined as any person, firm or corporationproperly licensed by the State of California Contrac-tors License Board and agrees under contract with theContractor, or his Subcontractors, to perform anywork covered by this Agreement except theservicingand repair of equipment and who employs workmento perform services covered by this Agreement, in-cluding the performance of labor, or the furnishingand installation of material, or the operation of equip-ment.All employees of Subcontractors will performwork at the appropriate hourly rate and will be report-ed to such Trust Funds as are required by this Agree-ment.9.All work performed by the Contractors or Sub-contractors and all services rendered by the Contrac-tors or Subcontractors shall be rendered in accordancewith each and all of the terms and provisions hereof.10. In the event of a jurisdictional dispute, and theNational Joint Board awards the work in dispute tothe Operating Engineers, the Contractor or Subcon-tractor involved, shall immediately comply with suchdecision.(a)Where the Contractor or Subcontractorrefusesor neglects to comply with the entire provisions imme-diately above, the Union shall not be deemed to haveviolated any part of this Agreement for ceasing to per-form work on all or any part of the job or project.11.The Contractor shall provide in his contractwith the Subcontractor, the following provisions:(a)Any Subcontractor who performs any work,or usesequipment on the project within the jurisdic-tion of the Operating Engineers must be signatoryto an appropriate Agreement with the Union.(b) If there is a dispute over the assignment ofequipment, the Subcontractor agrees toa meetingwith the Contractor and/or his representative and arepresentative of the Union.(c)The Subcontractor accepts and agrees to bebound by the Plan for Settling Jurisdictional Dis-putes, nationally and locally, as thesame now is, orhereafter may be amended, and to be bound by thedecisions of the National Joint Board for the Settle-ment of Jurisdictional Disputes as constituted undersaid Plan. The Subcontractor agrees that he will 532DECISIONSOF NATIONALLABOR RELATIONS BOARDbind his Subcontractors to saidPlan in the samemanner and to the same effect as hereinabove pro-vided with respect to him.12. (a) The following provision shall apply in a sit-uation where the Union contends that a Subcontractorof the Contractor has assigned the performance ofwork covered by this Agreement to a workman who isrepresented by another labor organization.(b) In the event the Union contends that the fore-going stateof facts exists, it shall have the right tonotify the Contractor, in writing of the details and torequest the Contractor to take the corrective actionhereinafter specified.Upon receipt of such a noticefrom the Union, the Contractor shall investigate thesituation without delay andif it isdetermined that thelabor organization whichrepresentsthe workmen per-forming services covered by this Agreement does notcontend that such services fall within its own craft ju-risdiction, the Contractor shall immediately take thefollowing action:(c)With the mutualagreementof the Subcontrac-tor, to replace the workman who has been performingthe services in question, with an employee representedby the Union; or(d) So alter the Contractor's relationship to theSubcontractoras will result inthe performance of theservices in question by an employee represented bythe Union. The Contractor's action may consist of achange order affecting the scope of the work coveredby the subcontract with the particular Subcontractor,or a complete termination of the said subcontract.(1)The provisions of this Paragraph 12 shall be ef-fective on and after January 1, 1970.(e)The Contractor agrees that he shall include inall of his subcontracts provisions giving him the rightto take any of the foregoing remedial actions.13. In particular, the Subcontractor agrees to bebound by the provision of the plan which states: "Anydecision or interpretations by the Joint Board (orhearings panel) shall immediately be accepted andcomplied with by all parties signatory to this Agree-ment."2.Ultimate findings and analysisSection 8(e) of the Act makes unlawful "any contract oragreement, express or implied" whereby an employeragrees not to handle products of, or agrees to cease doingbusiness with, any other person. A proviso to this sectionexempts from this proscription an agreement between aunion and an employer in the construction industry withrespect to work "to be done at the site of the construction...." As the Supreme Court explained inNational Wood-work Manufacturers Association, et al. v. N.L.R.B.,386 U.S.612, 633-635 (1967), Section 8(e) was intended to supple-ment the existing prohibitions against secondary boycotts.It does not prohibit all union-employer agreements whichmay have the incidental effect of a cessation of businesswith other employers. Rather, Congress intended Section8(e)would embody the same distinction between lawful"primary" and unlawful "secondary" boycott activity con-tained in Section 8(b)(4).Id.at 637-639. Although it isoften difficult to distinguish between legitimate primaryactivity and banned secondary activity, "the touchstone [oflegality under Section 8(e)] is whether the agreement or itsmaintenance is addressed to the labor relations of the con-tracting employer vis-a-vis his own employees" or whetherthe agreement is "tactically calculated to satisfy union ob-jectives elsewhere."Id.at 644-645. The applicable stan-dard for determining whether contractclauses runafoul ofthe proscription of Section 8(e) was stated by the Board inRetailClerks International Association Local Union No.1288,AFL-CIO, (Nickel's Pay-Less Stores),163NLRB817, 818-819 (1967):. .. contract provisions are secondary and unlawful ifthey are to have as their principal objective the regula-tion of the labor policies of other employers and notthe protection of the unit. Typical of such proscribedprovisions are those which limit subcontracting to em-ployers who recognize the union or who are signatoryto a contract with it.See alsoN.L.R.B. v. Joint Council of Teamsters No. 38,Teamsters Union, Local No. 87, et al.,338 F.2d 23, 28 (C.A.9, 1964):Subcontracting is permitted [by the bargaining con-tract] if the third party has signed a union contract,prohibited if he has not. Whether the pressure of aboycott by a signatory employer will be applied to athird party depends entirely upon the latter's relation-ship with the union. The trust of this boycott agree-ment is secondary, and the provision is therefore con-trary to the purpose as well as the letter of Section8(e).Applying these principles in the instant case, the GeneralCounsel contends, the Respondent has not contested, and Iagree that article I, section B-7 through B-13, of the mas-ter labor agreement imposes secondary restrictions uponthe signatory employer. These provisions restrict the classof subcontractors with whom a signatory employer may dobusinessto those who have signed a contract with Respon-dent and also require the signatory employer to boycott theservices of a subcontractor who employs members of a dif-ferent union or no union. There is no evidence or a conten-tion that the Respondent's objective in including article I,section B-7 through B-13, in the short-form and masterlabor agreements was to preserve unit work rather than theacquisition of work for the Respondent's membersgeneral-ly, as evidenced by the unambiguous terms of these provi-sions.Accordingly, article I, section B-7 through B-13, areproscribed as unlawful secondary boycott provisions bySection 8(e) of the Act, unless they are exempt from ille-gality under the construction industry proviso to that sec-tion. In this regard, the disputed subcontracting agreementon it face, in pertinent part, is limited to work "on the jobsite" and the General Counsel in effect has conceded itliterally complies with the construction industry proviso .331 note that the portion of the subcontracting agreement which refers towork performed at "batch plants established on/or adjacent to the jobsite toprocess or supplymaterialsfor the convenience of the contractor" is not OPERATING ENGINEERS,LOCAL UNION NO. 12533Acknowledging that "the clauses(art. I,sec. B-7 throughB-13) specifically refer to job site constructionwork," theGeneral Counsel in his posthearing brief challenges the le-gality of these provisions only insofar as he urges thatRespondent's right, as set out in article III of the short-form agreement,to enforce the subcontracting provisionsby means of"economic procedures"is a prohibited formof economic self-help which removes the subcontractingprovisions from the protection of the construction industryproviso.Based upon the foregoing,I find that article I sec-tion B-7 throughB-13 aresecondary and within the pur-view of Section 8(e) rather than primary and outside itsscope,but that these provisions literally fall within the con-struction industry proviso and as such are exempt fromillegality.I shall now deal with the General Counsel's con-tention that these subcontracting provisions when incorpo-rated into the short-form agreement are tainted with ille-gality by virtue of the self-help provisions embodied inarticles III and IV.In agreementwith the General Counsel, I am of theopinion,in the circumstances of this case,that the disputedsubcontracting provisions are not protectedby the con-struction industry proviso to Section 8(e). Article III, to-gether with the prohibition on subcontracting to personswho are not party to an agreement with Respondent, sanc-tion private economic action by employees should the em-ployer who is signatory to a short-form agreement subcon-tract work to a nonsignatory employer. By its explicit termsarticle III is a catchall provision which permits economicenforcementof theentire short-form agreement. And,since this agreementincorporates all the pertinent provi-sions of the master labor agreement,article III renders un-lawful the secondary provisions included in the master la-bor agreement which would have otherwise been privilegedby virtue of the construction industry proviso. In sum, Ifind that the portion of article III which permits Respon-dent to enforce article I,sectionB-7 through B-13 bymeans of"economic procedures"involves a form of eco-nomic pressure proscribed by Section 8(b)(4)(B). Accord-ingly, it exceeds the limited exemption of the constructionindustry proviso to Section 8(e) and is therefore unlawful.SeeGeneral Teamsters, Local 982 (J.K Barker Trucking),181NLRB 515, 522(1970), enfd.sub nom.on this pointJoint Council of Teamsters No. 42 et. al.,450 F.2d 1322, fn.1(C.A.D.C.,1971). In so concluding I have consideredRespondent's contention that the phrase"economic proce-dures" is at best ambiguous, is not clearly unlawful on itsface and, that absent extrinsic evidence of illegality,shouldbe interpreted by the Board to require no more than re-quired bylaw, citing,Ets-Hokin Corporation,154 NLRB839, 840-841 (1965). The Board,however,inGeneralTeamsters Local 982has considered and rejected this argu-ment insofar as it applies to article III. There, one of thedisputed provisions-article V-was identical to article IIIand permitted the respondent union "to enforce this agree-ment by means of legal or economic procedures." In con-cluding that this constituted illegal self-help the Boardinvolved in this proceeding and the General Counsel does not urge that it isunlawful as worded.found that the phrase "economic procedures"was unam-biguous andthat "by its explicit terms" it permitted eco-nomic enforcementof the entireagreement .4 Finally, eventhough Respondent'smasterlabor and short-form agree-mentshave previously been before the Board and this isthe first time the General Counsel has challenged the legal-ity of the provisions involved herein, it does not, as con-tended by Respondent estop the Board from invalidatingeither article III or article IV. The fact that the GeneralCounsel has neglected to challenge these provisions in thepast obviously does not grant the Respondent a license toviolate the Act forever. All that is required is that the con-duct involved not be barred by the Act's statute of limita-tions.Regarding article IV of the short-form agreement, Iagree with the General Counsel thatit isproscribed bySection 8(e) of the Act. Article IV which expressly allowsall employees covered by the short-form agreement to re-fuse to "cross any picket line or enter any premises atwhich there is a picket line authorized by the [Respondentor other named labor organizations]," can be read as ap-plying to unlawful secondary picketing.See, e.g.,Los Ange-lesBuilding & Construction Trades Council (Jones & JonesInc.),150 NLRB 1590, 1592 (1965). I also find that theremaining portion of article IV which provides that an em-ployee need not "handle, transport or work upon or withany product declared unfair" is but another sanction madeavailable to Respondent to enforce the secondary subcon-tractingclausesin the agreement.Southern California Dis-trictCouncil of Hod Carriers and Laborers, and GuniteWorkers Local No. 345 (Golding and Jones),158 NLRB 303,306-307 (1966);Lane-Coos-Curry-Douglas Counties Build-ing & Construction Trades Council (Willamette General Con-tractors Association),155 NLRB 1115, 1118-1119;Los An-gelesBuilding & Construction Trades Council (Jones &Jones),150 NLRB 1590, 1592-93 (1965);Teamsters, Chauf-feurs,Warehousemen and Helpers Union Local No. 386, In-ternationalBrotherhood of Teamsters, Chauffeurs,-Ware-housemen& Helpers of America; Valley EmployersAssociation, etc. (California Association of Employers),145NLRB 1475, 1479 (1964). Accordingly, these portions ofarticle IV violate Section 8(e) of the ActsB. The Legality of Respondent's Lawsuit1.The factsFulton, a general contractor, primarily does highwayconstruction work and site grading. On November 30,1973, he entered into a collective-bargainingagreement,the short-form agreement which incorporates almost all ofthe provisions of the master labor agreement between Re-4 Although not necessary to my decision I note thatthe Respondent'spresident,William Waggoner, at one point admitted there wasno differencebetween thephrases "economic procedure"and "economic action" and ad-mitted that"economic action" referred to strikesand picketingWaggonertestified, "I thinkyou will be playing on words if youare talking abouteconomicprocedures as opposedto economic action."5Respondent's contention that, "sincethere is nopresent dispute involv-ing [art. IV], a request for a declaration that suchisunlawfulis clearlyunwarranted,"iswithout merit becausean. IV whichwas entered into with-in the Act's statute of limitationsis unlawfulon its face and thus its mereexistence tendsto havean illegalcoercive secondaryeffect. 534DECISIONSOF NATIONALLABOR RELATIONS BOARDspondent and the Southern California Contractors. Theseagreements,as described above,were in effect at all timesmaterial and are effective untilJuly 1, 1977.In December 1973 the State of California awarded Ful-ton the job of placing curbs and sand at two recreationalbeaches, herein called the project.Fulton entered into asubcontract withMastelotto to supply the sand for theproject.Pursuant to this subcontract Mastelotto's employ-ees screened the sand at a river bed designated in the sub-contract,stockpiled the sand and loaded it upon trucksrented by Fulton which transported and delivered the sandto the project where it was graded and compacted byFulton's employees.This workbegan on or about Decem-ber 6,1973, and was completedearly in February 1974.Article I,section B-7, of the master labor agreement,which is a part of Fulton'sshort-form agreement andwhich has previously been described in its entirety, in sub-stance provides that the signatory employer will subcon-tract "jobsite"work to contractors who are signatory to anagreement with Respondent.Mastelotto was not a signato-ry to such an agreement.Respondent learned that Fultonhad subcontracted with Mastelotto to furnish the sand forthe project and concluded that this constituted a violationof Fulton's subcontracting agreement with Respondent.Respondent neither struck nor picketed Fulton nor Mastel-otto nor threatened to engage in such conduct or otherwisetook economic action against either employer.Instead, asdescribed below,a representative of Respondent firstspoke to Fulton about the matter, then Respondent wrotehim a letter and then filed a lawsuit.Respondent did notfilea contractual grievance since Fulton'sshort-formagreement does not include a grievance-arbitration proce-dure but, to quote article III, "in the place of such provi-sions [grievance-arbitration provisions] the parties mutual-ly agree to meet and attempt to settle all such grievancesand claims of contract violations by direct negotiation .. .[and] if the parties are unable to settle or adjust any suchgrievance or claim of contract violation,nothing containedin this agreement, . . .shall . . . limit. . .the right of eachparty to enforce this agreement or adjust grievances bymeans of legal . . . procedures."Specifically,in January 1974 a representative of Respon-dent visited Fulton and complained about his use of Mas-telotto and requested that Fulton comply with his subcon-tracting agreement.Fulton ignored the request, so onJanuary 18, 1974,the Respondent's attorney,by letter, no-tified Fulton:Please be advised that we are the attorneys for theInternationalUnion of Operating Engineers, LocalUnion No. 12. On November30, 1973,you enteredinto a collective bargaining agreement withLocal 12covering the construction operations of your compa-ny.We have learned that you recently received the awardof the Perris Dam job through the Department of Ar-chitecture and Construction of the State of California.Included within this construction award was the per-mission granted to remove sand from the San Bernar-dino County Flood Control District right of way inthe area east of Mt.View Avenue in the northwestportion of the City of Realands.This is pursuant topermit number P-673043.It has come to our attentionthat you have subcontracted this portion of work to afirm named Mastelotto Enterprises,Inc. This is to ad-vise that Mastelotto Enterprises,Inc., is not signatoryto a collective bargaining agreement with Local 12 orany other union.Your attention is invited to the subcontractor clauseof the Master Labor Agreement incorporated in theshort form agreement signed by you on November 30,1973. Article I (B) (7) provides as follows:[Article I(B) (7) quoted]Since the subcontracting work performed by Mas-telotto Enterprises,Inc., comes within the work ju-risdiction of the Operating Engineers,Local 12, thisis to notify you that you are in violation of our col-lectivebargaining agreement.Demand is herebymade that you immediately comply with the termsand provisions of the subcontractor clause as setforth above by subcontracting such work to a per-son, firm or corporation,party to an agreement withLocal 12.Unless you have corrected this situation within two(2) days from receipt of this letter, please be advisedthat we are authorized to institute legal proceedingson behalf of Local 12 to enforce the subcontractorclause quoted above.It is hoped that this matter may be satisfactorilyresolved short of the institution of such litigation.However,you are reminded that your failure toremedy this matter within two (2)days will leave usno other recourse.Upon his receipt of this letter on January 22, 1974, Fultonsent the following letter to Mastelotto:Per our discussion at contract time and per our con-tract, it is essential that your company have agree-ments with the Operating Engineers in as much as Ihave agreements with the Operating Engineers requir-ing our company to subcontract to Union subcontrac-tors.Per the attached letter you have until Thursday,January 24, 1974 to either(1) sign an agreement withthe Union or (2) remake a contract with a company ofyours or(3) breach our contract by not doing I or 2.If you choose 3 above then I will be forced on thatday to take over your operations and back chargeyour account for any costs in excess of the contractamount.On the same date Fulton sent copies of this letter to Re-spondent and, by letter,also notified Respondent's attor-ney that its letter to Mastelotto"is our course of action forcorrecting the problem." Mastelotto did not comply withFulton's ultimatum but Fulton did not, as he had warned,"take over" Mastelotto's operation, rather he allowed Mas-telotto to complete the subcontract.The Respondent on February 26, 1974,after the projectwas completed, filed a "Complaint For Breach Of Contract OPERATING ENGINEERS,LOCAL UNION NO. 12And Damages"against Fulton in the StateSuperior Courtunder the provisions of Section301(a) of the Act. The com-plaint in substance allegesthat Fulton subcontracted withMastelotto to furnish the sand forthe project, thatMastel-ottowas not a signatory to an agreementwith Respondent,that Fulton by virtueof his agreementwith Respondentwas obligatedto subcontractsuchwork to an employerwho was signed to an agreementwith Respondent, andthat by subcontractingthe disputedwork to MastelottoFultonhad breachedhis contractwith Respondent. Re-spondent asked thecourtto grant ajudgment of $31,000for compensatorywages and benefits;$50,000 in punitiveand exemplary damages, allegingin this regard thatFulton's breachof the subcontractingagreementwas "wil-ful,wanton and malicious";an order restraining Fultonfrom violating the terms of the agreementby subcontract-ing to nonunion subcontractors;and for litigation costs.Fulton filedan answer and the matter ispresently pending.2.The positions of the partiesTheGeneralCounsel takes the position that"Respondent's court suit for punitive damages in order tocompel an unlawful interpretation of its agreement withFulton is coercive and violative of Section8(b)(4)(ii)(A) ofthe Act." Essentially, the General Counsel asserts that be-cause it seeks punitive damages in addition to compensato-ry damages Respondent's effort to enforce its collective-bargaining agreement by means of a lawsuit constitutescoercion or restraint within the meaning of Section8(b)(4)(ii) of the Act. And, since the disputed work per-formed by Mastelotto is not encompassed by the construc-tion industry exemption to 8(e),the General Counsel urgesthat the lawsuit was brought in supportof the secondaryobjective of forcing Fulton to agree to an interpretation ofthe short-form agreement prohibited by Section 8(e) and,as such,constitutes a violation of Section8(b)(4)(ii)(A) ofthe Act.Respondent takes the position that its use of a lawsuit toresolve its dispute with Fulton was invoked pursuant to ajointly agreed-upon contractual procedure and, especiallyin this circumstance,as a matterof law the resort to thecourts under Section 301(a) of the Act cannot constituteimpermissible restraint or coercion.Also,Respondenturgesthatitlawfullyinterpretedtheshort-formagreement's subcontracting provisions sinceMastelottowas performing work at the site of the construction project.3.Ultimatefindingsand analysisa.Did Respondent interpret its subcontracting agreementwith Fulton to cover work which was not 'jobsite" workwithin the meaning of the construction industry proviso toSection 8(e)The Lake Perris Recreational Area Project,the jobawarded Fulton by the State of California, was essentiallythe development of a public recreation area.Fulton's con-tract with the State6makes him responsible for the clear-535ing-removingthe vegetation and rocks-and the gradingat two adjacent locations behind Lake Perris Dam. Also,Fulton agreed to install the curbs and to place and gradethe sand for the two beaches on the project. The contractcalled for Fulton to furnish all materials necessary to com-plete the project including the sand needed for the beaches.The contract described in detail the type of sand requiredand stated that the source for the sand would be the SantaAna River and designated a certain location on the river,herein called the River Site, where the sand was located.The River Site was not adjacent to the project but wasabout 35 to 40 miles from the project. The contract alsorequired that the operations at the River Site be conductedin accordance with the requirements of a permitissued tothe State by the San Bernardino County Flood ControlDistrict which had jurisdiction over the River Site. Thispermit, which was incorporated into Fulton's contract forthe project, in substance strictly regulates the use of theRiver Site-i.e., guards against pollution and other misuseof the property-and places the responsibility on Fulton tosee that the requirements of the permit are complied withand requires Fulton to maintain insurance to protect theFlood Control District against any claim of damage liabili-ty arising out of the use of thesite.The State however didnot require that Fulton secure the sand needed for thebeaches from the River Site but the contract specificallyprovided that "[Fulton] may obtain sand from alternativesources" aslong as the quality, coloration, and particleshape of the sand met the specifications of the contract. Infact Fulton investigated the cost of obtaining sand from asource closer to the project than the River Site but forlegitimatebusiness reasons decided to secure the sand fromthe River Site.As indicated above, Fulton decided to subcontract thetask of supplying the sand and entered into a subcontractwithMastelotto whereby Mastelotto agreed to excavateand screen approximately 85,000 tons of sand at the RiverSite, to stockpile the sand at the site, and then to load thesand upon trucks furnished by Fulton. This is whatactual-ly occurred.Mastelotto's employees-about eight-usingequipment owned by Mastelotto-tractor, bulldozer, front-end rubber tire loader, radial stacker, and a vibratingscreen-excavated the sand from the river bed, screenedand stockpiled the sand, and then loaded it upon the fleetof double bottom trucks rented by Fulton. The trucksdrove the 35 to 40 miles over public roads to the projectwhere the sand was unloaded by Fulton's employees, whoweremembers of Respondent, and Fulton's employeescompacted and graded the sand.It is undisputed that Fulton and Mastelottowere sepa-rate employers for purposes of the Act and that Fulton'semployees were never employed at the RiverSite nor wereMastelotto's employees ever employed at the project. Al-though Fulton and his truck foreman and his general su-perintendent visited the River Site, their sole concern wasto determine whether Mastelotto was stockpilinga suffi-cient amount of sand and to make sure that the fleet oftrucks was promptly picking up and delivering the sand.6 All references herein to Fulton's job contract awarded by the State re-fers to the actual contract,Exh. 5,and the job's specifications,Exh. 4. 536DECISIONSOF NATIONALLABOR RELATIONS BOARDFinally, it is undisputed, and I find, that Fulton did notexerciseany supervision or control over Mastelotto's em-ployees.In my opinion the facts, as set out above, which areundisputed, establish that the interpretation of the short-form agreementwhich Respondent sought to impose onFulton was not privileged by the construction industry pro-viso because the work performed by Mastelotto does notconstitute "jobsite" work within the meaning of the provi-so. In arriving at this conclusion I have been motivated bythe following considerations.Section 8(e)'s prohibition against agreements not to dobusinessis qualified by a special proviso applicable to theconstruction industry: "Provided, that nothing in this sub-section (e) shall apply to an agreement between a labororganizationand an employer in the construction industryrelating to the contracting or subcontracting of work to bedone at the site of the construction, alteration, painting, orrepair of a building, structure, or other work."The legislative history shows that Congress intended theconstruction industry proviso to be a limited exemptionfrom Section 8(e)'s overriding aim of prohibiting "hot car-go" clauses.The exemption for the garment and construc-tion industries were intended to be limited ones, grantedonly in recognition of the problems peculiar to the particu-lar industries. The construction industry's exemption wasbased on a congressional appreciation of "the close com-munity of interests" on the construction site.NationalWoodwork Manufacturers Association, et al. v. N.L.RB.,386 U.S. 612, 638-639, (1967). In this connection, Repre-sentative Elliott observed that `where all men are employedon the same project, the division into different trades, eachwith its own employer, must not be allowed to obscure thiscommon interest-they work side by side and the wagesand working conditions of one trade affect all the others."IILeg.Hist. 1588. Accord: Remarks of House SpeakerRayburn introduced by Representative Thompson, II Leg.Hist. 1577. See also, remarks of Representative Goodell, IILeg. Hist. 1684. This community of interest was evidencedby the recurring problems of "sporadic work stoppages oc-casioned by the traditional refusal of craft unionists towork alongside nonunion men on the same project."EssexCounty and Vicinity District Council of Carpenters, etc. v.N.L.R.B.,332 F.2d 636, 640 (C.A. 3, 1964). Accord:Driv-ers,Salesmen,Warehousemen,Milk Processors, Cannery,Dairy Employees and Helpers, Local 695, etc. v. N. L. R B.,361 F.2d 547, 551 (C.A.D.C., 1966). Furthermore, Congressindicated that the proviso did not go so far as to permit hotcargo agreements to be usedas a meansof unionizing em-ployers who furnished materials and supplies to the job-sites.See,International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers, Local 294 (Island DockLumber, Inc.),145 NLRB 484, 490-491 enfd. on this point342 F.2d 18, 21-22 (C.A. 2, 1965).In short, the legislative history indicates that the phrase"work to be done at the site of the construction" is notunlimited in scope but, on the contrary, should be con-strued narrowly to include only work performed on thejobsite.This conclusion is supported by the longstandingrule of statutory construction as applied to the construc-tion industry proviso that "[t]he proviso to Section8(e) .. .as an exceptionto the Landrum-Griffin Act's overridingaim to prohibit secondary boycotts, is [to be] strictly con-strued."N.L.R.B. v. Drivers,Salesmenand Helpers, Local695, etc., supra,553, fn. 23.Applying these principles to this caseit is clearthat thedisputed work performed by Mastelotto is not covered bythe construction industry proviso to Section 8(e) of the Act.As described above, the disputed work was not "done atthe site of the construction" and as a result, there is no realcommunity of interest between the nonunion employeesemployed by Mastelotto and the other union employeesemployed at the construction site. Hence, insofar as theproviso was enacted to permit a union to require that job-siteconstruction work be all union to avoid the possibilitiesof work stoppages and frictionresultingfrom a refusal ofunion men to work shoulder-to-shoulder with nonunionmen, that rationale is inapplicable here. Moreover, it is ap-parent that Mastelotto's employees work in preparing thesand for use on the construction site is no more integratedinto the construction process than the pouring of concreteinto molds at the constructionsiteby the ready-mix driverswho deliver the concrete in their trucks-work which hasbeen consistently held not to be covered by the construc-tion industry proviso.See, e.g.,Island Dock, supra.Ready-mix concreteemployers deal almost exclusively with theconstruction industry, with their drivers traveling back andforth between their plant and the jobsite many times perday, day after day. In contrast, Mastelotto's employeesnever visited the jobsite. Moreover, extending the construc-tion industry proviso to a provider of materials because thematerial is an essentialpart of the construction processwould have broad implications. Thus, all large contractorsmake substantial purchases of materials-sand, wood,steel,nails,etc.-which are essential to the construction.Surely it was not Congress' intention to include all thesesuppliers within the construction industry proviso merelybecause they provide materials which are essential to theconstruction process.For all of the foregoingreasons, including the secondarythrust of the pertinent contractual provisions, I find thatthe interpretation of the short-form agreement which Re-spondent sought to impose on Fulton violated Section 8(e)of the Act and was not privileged by the section's proviso.In so concluding, I have considered Respondent's conten-tion that the use of sand from the River Site was such aintegralpart of Fulton's contract with the State that thejobsite included the River Site. But, as described above,Fulton's contract did not require him to use sand from theRiver Site. Nor, as Respondent urges, does Fulton's con-tract with the State otherwise indicate that the River Sitewas apart of the project.? To the contrary, the contractindicates that the River Site was not a part of the project.Thus, the portion of the contract entitled "Location ofSite" states:"The sites of the work are on the State ofCalifornia property located at Lake Perris State RecreationArea, Riverside County, California." The River Site wasr I havecarefullyconsidered the severalprovisions of Fulton's contractwith the State which Respondent reliesupon to supportits claim that a "fairinterpretation" of the contract shows that the RiverSite was apart of theproject. OPERATING ENGINEERS,LOCAL UNION NO. 12located about 40 miles away in San BernardinoCounty.Also, the portion of the contract captioned"Limitations onworksite and premises"reads in pertinentpart: "The `worksite'or `job site' is the area of actual construction and theareas immediately adjacent thereto. . . .The `premises' isthe area of State-owned property which surrounds the jobsite,limited by the property line thereof."b.Did the lawsuit filed by Respondentconstituteimpermissible threats, coercion,or restraint within themeaningof Section8(b)(4)(ii) of the ActSection 8(b)(4)(ii)(A), the Section of the Act which Re-spondent is accused of violating,so far as pertinent, makesit an unfair labor practice for a union to "threaten,coerceor restrain" an employer"to enter into"any agreementwhich is prohibited by Section 8(e) of the Act. Section 8(e)forbids the making of an agreement between an employerand a union whereby the parties agree that the former willnot dobusinesswith another person. A proviso to this sec-tion exempts from this proscription an agreement betweena union and an employer in the construction industry withrespect to work"to be done at the site of the construction.." Respondent and Fulton, as described above, en-tered into an 8(e) subcontracting agreement exempt fromillegality by the construction industry proviso. Simply stat-ed,Respondent was a party to a valid and enforceablesubcontracting agreement.Of course,Respondent couldnot resort to a strike or other economic action to enforce itbecause,even where an 8(e)agreement is protected by theconstruction industry proviso, it has long been settled thatthe use of economic action to enforce the agreement isillegal.E.G.,InternationalUnion of Operating Engineers,Local Union No. 12, AFL-CIO, (Tri County Association ofCivil Engineers and Land Surveyors),126 NLRB 688, 693(1960). The Board and the courts consistently warn labororganizationsthat "although a contract within the con-struction industry proviso to Section 8(e) is exempt fromthe operation of that Section, it may be enforced onlythrough a lawsuit and not by threats, coercion or restraintproscribed by Section 8(b)(4)(B)"Ets-Hokin Corporation,154 NLRB 839, 842 (1965), and cases cited therein. AlsoseeLocal Union No. 438, United Association of Journeymenand Apprentices of the Plumbing and Pipe Fitting Industry,(1965) etc. (George Koch Sons),201 NLRB 59, 63 (1973)("By our decision here, we simply hold that the [Unions]actions were in violation of Section 8(b)(4)(B). If a contractbreach occurred, [the Unions] remedy may well lie in acivil suit for breach of contract ..." ), and,NortheasternIndiana Building and Construction Trades Council et al.,(Centlivre Village Apartments),148 NLRB 854, 857 (1964)(". . . we agree [with the court decisions] that under Sec-tion 8(bX4XB) lawful`hot cargo'clauses `may be enforcedonly through lawsuits, and not through economic action' "[case cited] ).Presumably it was because of this admonition that whenitdiscovered Fulton had subcontracted with a nonunioncontractor that Respondent did not take economic actionor threaten Fulton with such action but, instead, procededagainst Fulton under the provisions of their collective-bar-gaining agreementwhich provided that if they were unable537to resolve a claim of contract violation by negotiation thatthe parties had the right to enforce the agreement by meansof "legal or economic procedures." Respondentused legalprocedures. Specifically, one of Respondent's business rep-resentatives discussed the matter with Fulton and askedthat Fulton comply with his agreement not to use non-union subcontractors.When Fulton ignored this requestthe matter was referred to Respondent's attorney who ad-vised Fulton that unless he complied with the terms of hissubcontracting agreement and subcontracted the work indispute to an employer who was signed to an agreementwith Respondent that the attorney was "authorized to in-stitute legal proceedings . . . to enforce the subcontractorclause." Fulton did not comply and Respondent's attorney,charging Fulton with a breach of contract, filed a suit un-der Section 301(a) of the Act seeking compensatory dam-ages, punitive damages, and injunctive relief.The General Counsel, realizing that "the prohibition ofSection 8(b)(4) is keyed to the coercive nature of the con-duct, whether it be picketing or otherwise," 8 urges thatRespondent's lawsuit constitutes impermissible restraint orcoercion within the meaning of Section 8(b)(4)(ii) of theAct. But the law is settled that "the filing of a suit underSection 301(a) may not be relied upon to support the con-clusion that an unfair labor practice has occurred" 9 andmore specifically,"that the prohibited coercion in8(b)(4)(ii)(B) does not preclude judicial enforcement of ahot cargo clause left valid and enforceable under 8(e)."Local Union No. 48 of Sheet Metal Workers InternationalAssociation v. Hardy Corporation,332 F.2d 682, 688 (C.A.5, 1964). The court inHardy Corporationrejected the con-tention that it was Congress' intention when it enacted Sec-tion 8(b)(4)(ii) to prohibit judicial enforcement of a con-tract otherwise recognized as valid and enforceable underSection 8(e). The court reviewed the legislative history andthe scheme of the statute and concluded:We believe that the Congress used "coerce" in thesection under consideration as a word of art, and thatitmeans nomore than non judicial acts of a compel-ling or restraining nature, applied by way of concertedself help consisting of a strike, picketing or other eco-nomic retaliation of pressure. . . .[id.at 686.]The -Board, consistent with the court's decision inHardyCorporation,has always taken the position that the resort tocourt action to obtain compliance with secondary "on site,subcontractingagreementscannot be viewed asimpermis-sible "restraint" or "coercion" under Section 8(b)(4)(ii).Ets-Hokin Corporation, supra; George Koch Sons, supra;Centlivre Village Apartments, supra.In addition,since de-cidingClyde Taylor, Clyde Taylor Company,127 NLRB 103(1960), the Board has consistently held that the filing of acivil suit in a court of law cannot be found to be an unfairlabor practice. See,United Aircraft Corporation, Pratt andWhitney Division,192 NLRB 382, 384 (1971) and cases cit-ed therein at footnote 12. InClyde Taylor Companythe8N.L R. B. v Fruit and Vegetable Packers&Warehousemen, Local 760 etal, [TreeFruits],377U.S 58,68 (1964).v SmithSteelWorkers, directlyaffiliatedLocal Union19806 vA.O. SmithCorporation,420 F.2d I, 9 (C.A 7, 1969). 538DECISION OF NATIONALLABOR RELATIONS BOARDBoard majority reasoned:"The Board should accomodateits enforcementof the Act to the right of allpersons tolitigate their claims in court, rather than condemn the exer-cise of such right as an unfair labor practice."127 NLRBat 109.The General Counsel, acknowledging theClyde TaylorCorporationandHardy Corporationcases, and their proge-ny, contendsthatthe instant case is distinguishable be-cause Respondent is asking the court to award it punitivedamages in addition to compensatory damages.In supportof his position the General Counsel relies upon three recentBoard decisions in which the Board indicated that aunion's use of a contractually agreed-upon forum to de-termine whether a secondary boycott clause legalized bythe construction industry proviso had been breachedwould be impermissibly coercive if the amount of moneyassessed againstthe signatory employer was unrelated tothe actual damages caused by the breach of contract.Oper-atingEngineers,Local UnionNo. 12 (Acco ConstructionEquipment Inc.),204 NLRB 742 (1973);Plumbers, Local494 (Associated General Contractors),207NLRB 698(1973);Southern California Pipe Trades etc., (Kimstock Divi-sion,TridairIndustries,Inc.),207 NLRB 711 (1973). Noneof these cases, however, involved the filing of a lawsuit bythe respondent unions.Whether a lawsuit for punitivedamages amounts to unlawful restraint or coercion was notbefore the Board and was not discussed by the Board inthose cases.Being squarely presented with this issue it ismy opinion that a lawsuit for punitive damages does notamount to impermissible restraint or coercion within themeaning of Section 8(b)(4)(ii).Although a lawsuit askingfor punitive damages may be more coercive than a suitsimply seeking compensatory damages,all lawsuits arecoercive to a greater or lesser degree. The underlying basisforHardy Corporation,and its progeny, is not that a lawsuit prosecuted under Section 301(a) of the Actis noncoer-cive but rather that section 8(b)(4)(ii)was not intended tobe applied to the use by a union of a lawsuit to enforce ahot cargo agreement.The reason for this determination isthat Congress,when it enacted the 1959 amendments to theAct, did not intend to "prevent the judicial enforcement ofan agreement,the validity of which was expressly pre-served by [Congress]."Hardy Corporation,332 F.2d at 687.Nor do I believe that Congress intended the Board topolice the reasonableness of the damages sought by unionsin suits brought under Section 301(a) of the Actfor allegedviolations of valid 8(e) agreements. Inquiry of the Boardinto the multiplicity of factors relevant in determiningwhether a claim for punitive damages is without basis orwhether the amount of compensation sought is otherwiseunrelated to actual damages would lead the Board into anarea which Congress did not intend.Such issues should bedecidedby thecourtswhich,in assessing the reason-ableness of a union's claim for damages or other relief, willoften be able to draw on their experience in areas of thelaw apart from labor relations. This is especially true in anarea of the law such as this which is still in its formativestages of development.See generallyHolodnak v.A vco Cor-poration,10where Judge Lumbard in reaching the conclu-10 87 LRRM 2337(D.C. Conn.,August 15, 1974).sion that punitive damages were available as a remedy un-der Section 301(a) commented:Generally in contractcasespunitive damages areavailable when the defendant's actions might also betortious [cite]. There is no reason to believe that thedistrict courts cannot apply general contract principlesin Section 301 actions where such principles are con-sistent with federal labor law policies [cite]. Unlike theNLRB . . . the federal courts are not administrativeagencies with limited expertise but are forums that of-ten balance a wide range of concerns in rendering de-cisions.[Id.at 2349.1In evaluating the contention that the Respondent's law-suit was coercive within the meaning of Section 8(b)(4)(ii) Ihave considered the cases cited by the General Counselwhere the Board has held that a union's lawsuit to enforcea disciplinary fine imposed upon an employee who has re-signed from the union before engaging in the conduct (i.e.,refusing to honor a union's picket line) for which the disci-pline was imposed, "restrains" or "coerces" the individualwithin the meaning of Section 8(b)(1)(A) of the Act. E.g.,Booster Lodge No. 405, JAM (The Boeing Company),185NLRB 380 (1970). These cases, in my opinion, are signifi-cantly distinguishable from the instant situation. The vicein collecting a fine by means of a lawsuit is manifestly notindependent of the illegality of the fine and its imposition.The illegality lies not in the lawsuit to collect the fine but inthe union's act of imposing the illegal fine. In other words,but for the imposition of the illegal fine there would be nounfair labor practice and no lawsuit. This is not the situa-tion in the instant case. Here, absent the lawsuit, therewould be no unfair labor practice. The lawsuit in effect isthe unfair labor practice. This distinction was recongizedby the Board inInternational Association of Mechinists etal., (Union Carbide Corp.),186 NLRB 890 (1970), reaffirm-ing 180 NLRB 875. There 6 months before unfair laborpractice charges were filed the charging parties, individualemployees, resigned from the union and crossed theunion's picket line and were fined by the union for improp-er conduct. Thereafter, within the 10(b) limitation period,the union threatened to sue and instituted state court pro-ceedingsto collect the fines. The Board held that since "allof the operative facts necessary to make out the claimedviolation occurred more than 6 months prior to the filing ofthe charges," the complaint was time-barred under Section10(b) and dismissed it without reaching the merits. TheBoard reasoned that the conduct within the 10(b) period-the union's threat to file a lawsuit and the lawsuit-wouldbe unlawful only if "the fines were illegally imposed." 180NLRB at 877.11Finally, I have considered and reached the conclusionthat even though Respondent through its lawsuit is at-tempting to force Fulton to agree to an unlawful interpre-tation of the subcontracting agreement, this is not suffi-cient to taint the lawsuit with illegality. The merit of11The Court of Appealsreversedthe Board onthis issue(Judge Bryandissenting).LutherW.Shumate,et a! v.NL.R.B.,452 F.2d 717 (C.A. 4,1971).However,the Boardon remand, although it adopted the court'sposition for purposes of that case, made clear that it did not acquiesce in thecourt's view of the law. 196 NLRB 785. (1972). OPERATING ENGINEERS,LOCAL UNION NO. 12Respondent's lawsuit, in my opinion,isa matter for thecourt and is not relevant in deciding whether the act ofbringing the suit constitutes impermissible restraint orcoercion.In any event,the record does not demonstratethat Respondent filed its lawsuit in bad faith rather thanout of a sincere desire to enforce its subcontracting agree-ment. The mere fact that Respondent's attorney included acount for punitive damages is not sufficient to establishthat Respondent was motivated by an ulterior motive orillegal purposein filingthe lawsuit. This is particularly truewhere, as here, Respondent has handled its dispute withFulton in the manner that the parties agreed upon in theircollective-bargaining agreement.Basedupon the foregoing reasonsIfindthatRespondent's lawsuit filed in the State Superior Court un-der Section 301(a) did not constitute threats,restraint, orcoercion within the meaning of Section8(b)(4)(ii) of theAct, and for this reason conclude that Respondent did notviolate Section 8(b)(4)(ii)(A) as alleged in the complaint.Accordingly, I shall recommend that this allegation be dis-missed in its entirety.THE REMEDYHaving found that Respondent herein has engaged incertain unfair labor practices violative of Section 8(e) ofthe Act,I shall recommend that it cease and desist there-from and take certain affirmative action in order to effec-tuate the policies of the Act. Also, because the short-formcollective-bargaining agreement involved herein is current-ly being used by Respondent with other contractors whoare not members ofthe Associated General Contractors, Ishall recommend that Respondent cease and desist fromentering into,maintaining,giving effect to,or enforcingarticle IIIand article IV ofits agreementwith Robert E.Fulton or any other employer, to the extent found unlawfulherein.Upon the basis of the foregoing findings of fact and theentire record,Imake the following:CONCLUSIONS OF LAW1.Robert E. Fulton is an employer engaged in com-merce and in a business affecting commerce within themeaning of Section2(6) and (7) of the Act.2.Respondent, International Union of Operating Engi-neers,Local Union No. 12, AFL-CIO, is a labor organiza-tion within the meaning of Section2(5) of the Act.3.By entering into and maintaining article III and arti-cle IV of its collective-bargaining agreement with RobertE. Fulton Respondent has engaged in unfair labor practic-es within the meaning of Section 8(e) of the Act.4.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.5.Respondent has not otherwise violated the Act.Upon the basis of the foregoing findings of fact, conclu-sions of law,and the entire record,and pursuant to Section10(c) of the Act, I hereby issue the following recommend-ed:ORDER 12539Respondent,InternationalUnion ofOperating Engi-neers,Local Union No. 12, AFL-CIO, Los Angeles, Cali-fornia,its officers,agents,and representatives,shall:1.Cease and desist from entering into,maintaining, giv-ing effect to, or enforcing provisions in its collective-bar-gaining agreement withRobert E.Fulton or in its collec-tive-bargaining agreementwith any otheremployer, to theextent found unlawful herein.2.Take thefollowing affirmative action designed to ef-fectuate the policiesof the Act:(a)Post at its business offices and meeting halls copiesof the attached notice marked"Appendix."13Copies ofsaid notice,on forms providedby theRegional Directorfor Region 21, after being duly signed by a representativeof Respondent,shall be postedby said Unionimmediatelyupon receipt thereof,and be maintained by it for 60 con-secutive days thereafter,in conspicuous places,includingall places where notices to members are customarily post-ed. Reasonable steps shallbe taken bythe Respondent toinsure that said notices are not altered,defaced,or coveredby any othermaterial.(b) Sign and mail to said Regional Director sufficientcopies of the aforementioned notice for posting at thepremises of RobertE. Fulton,ifwilling.(c)Notify theRegional Director for Region 21, in writ-ing, within 20 days from the date of thisOrder,what stepsRespondent has takento comply herewith.IT IS FURTHER ORDERED that the complaint be dismissedinsofar as it alleges violationsof the Actnot specificallyfound.12 In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulationsof the National LaborRelations Board,the findings,conclusions,and recommended Order herein shall,asprovided inSec 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings,conclusions,and Order, and all objections thereto shallbe deemed waived for all purposes.13 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading "Posted byOrder of the National Labor Relations Board"shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."APPENDIXNOTICETo MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT enter into, maintain, give effect to, orenforce clauses in our collective-bargaining agreementwith Robert E. Fulton or with any other employer tothe extent that they violate Section 8(e) of the Nation-al Labor Relations Act.INTERNATIONAL UNION OF OPERATINGENGINEERS,LOCAL UNION No. 12, AFL-CIO